



Exhibit 10.8


SR
EMPLOYMENT AND NONCOMPETITION AGREEMENT


THIS AGREEMENT is made and effective this 7th day of December, 2016 between
OFTC, Inc., a Delaware corporation (the "Company"), and Sumner J. Waring, III
(the "Employee"):


ARTICLE I
EMPLOYMENT


1.1 Employment Term. The Company agrees to employ the Employee and the Employee
agrees to accept such employment, in accordance with the terms and conditions of
this Agreement, for the period beginning on the date of this Agreement and
ending as of the close of business on December 31, 2017 (such period together
with all extensions thereof are referred to hereinafter as the "Employment
Term"); provided, however, that commencing on January 1, 2018, and on each
January 1 thereafter (each such date shall be hereinafter referred to as a
"Renewal Date"), the Employment Term shall be extended so as to terminate one
year from such Renewal Date if (i) the Company notifies the Employee in writing
of such extension at least thirty days prior to such Renewal Date and (ii) the
Employee has not previously given the Company written notice that the Employment
Term shall not be so extended. In the event that the Company gives the Employee
written notice at any time of its intention not to renew the Employment Term,
then the Employment Term shall terminate on December 31 of the year in which
such notice of non-renewal is given and shall not thereafter be further
extended. If the Company fails to notify the Employee at least thirty days prior
to a Renewal Date either of its intention to extend the Employment Term as
provided above or its intention not to so extend the Employment Term, then the
Employment Term shall not be extended and shall terminate as of the day prior to
such Renewal Date.


1.2 Duties. The Employee shall serve the Company in an executive or managerial
capacity and shall hold such title as may be authorized from time to time by the
Board of Directors of Service Corporation International ("SCI"). The Employee
shall have the duties, powers and authority consistent therewith and such other
powers as are delegated to him in writing from time to time by the Board of
Directors of SCI. If the Employee is elected to any office or other position
with the Company during the term of this Agreement, the Employee will serve in
such capacity or capacities without further compensation unless the Compensation
Committee (the "Compensation Committee") of the Board of Directors of SCI
authorizes additional compensation. The Employee's title and duties may be
changed from time to time at the discretion of the Company. The Employee also
agrees to perform, without additional compensation, such other services for the
Company and for any subsidiary or affiliated corporations of the Company or for
any partnerships in which the Company has an interest, as the Company shall from
time to time specify. The term "Company" as used hereinafter shall be deemed to
include and refer to subsidiaries and affiliated corporations and partnerships.
Employee agrees and acknowledges that he owes, and will comply with, a fiduciary
duty of loyalty, fidelity and allegiance to act at all times in the best
interests of the Company and to take no action or fail to take action if such
action or failure to act would injure the Company's business, its interests or
its reputation.


1.3 Extent of Service. During the Employment Term, the Employee shall devote his
full time, attention and energy to the business of the Company, and, except as
may be specifically permitted by the Company, shall not be engaged in any other
business activity during the term of this Agreement. The foregoing shall not be
construed as preventing the Employee from making passive investments in other
businesses or





--------------------------------------------------------------------------------





enterprises, provided, however, that such investments will not: (1) require
services on the part of the Employee which would in any way impair the
performance of his duties under this Agreement, or (2) in any manner
significantly interfere with Employee's responsibilities as an Employee of the
Company in accordance with this Agreement.


1.4 Compensation.


(a) Salary. The Company shall pay to the Employee a salary at the rate in effect
for Employee at the date of this Agreement. Such salary is to be payable in
installments in accordance with the payroll policies of the Company in effect
from time to time during the term of this Agreement. The Company may (but is not
required to) make such upward adjustments to the Employee's salary as it deems
appropriate from time to time.


(b) Incentive Compensation. In addition to the above salary, the Employee shall
be eligible annually for incentive compensation at the discretion of the
Compensation Committee.


(c) Other Benefits. The Employee shall be reimbursed in accordance with the
Company's normal expense reimbursement policy for all of the actual and
reasonable costs and expenses accrued by Employee in the performance of his or
her services and duties hereunder, including but not limited to, travel and
entertainment expenses. The Employee shall be entitled to participate in all
insurance, stock options, retirement plans and other benefit plans or programs
as may be from time to time specifically adopted and approved by the Company for
its employees, in accordance with the eligibility requirements and any other
terms and conditions of such plans. It is understood and agreed between the
parties hereto that the Company reserves the right, at its sole discretion, to
modify, amend or terminate such plans, programs or benefits at any time.


1.5 Termination.


(a) Death. If the Employee dies during the term of this Agreement and while in
the employ of the Company, this Agreement shall automatically terminate and the
Company shall have no further obligation to the Employee or his estate except
that (i) the Company shall continue to pay the Employee's estate the Employee's
salary in installments through the end of the Employment Term which was in
effect immediately prior to Employee's death, (ii) the Company shall pay the
Employee's estate any applicable Pro Rated Bonus (defined hereinbelow). and
(iii) the Company will provide to Employee’s family members who previously had
such coverage, continuation of Employee’s Group Health and Dental Coverage and
ArmadaCare program (including pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1986 (“COBRA”) to the extent applicable) for a period of
eighteen months beginning the month following such date of termination, with
such family members paying such amount of premiums as would have been applicable
if Employee had remained an employee of the Company.


(b) Disability. If during the term of this Agreement, the Employee shall be
prevented from performing his duties hereunder by reason of disability, then the
Company, on 30 days' prior notice to the Employee, may terminate Employee's
employment under this Agreement. For purposes of this Agreement, the Employee
shall be deemed to have become disabled when the Company, upon the advice of a
qualified physician, shall have determined that the Employee has become
physically or mentally incapable (excluding infrequent and temporary absences
due to ordinary illness) of performing his duties under this Agreement. In the
event of a termination pursuant to this paragraph 1.5(b), the Company shall be
relieved of all of its obligations under this Agreement, except that the Company
shall pay or provide to the Employee (or his estate, in the event of his
subsequent death), (i) the Employee's salary in installments through the end of
the Employment Term which was in effect immediately prior to Employee's
disability, (ii) any applicable Pro





--------------------------------------------------------------------------------





Rated Bonus, and (iii) continuation of Employee’s Group Health and Dental
coverage and ArmadaCare program (including pursuant to COBRA to the extent
applicable) for a period of eighteen months beginning the month following such
date of termination, with Employee paying such amount of premiums as would have
been applicable if Employee had remained an employee of the Company. Before
making any termination decision pursuant to this Section 1.5(b), the Company
shall determine whether there is any reasonable accommodation (within the
meaning of the Americans With Disabilities Act) which would enable the Employee
to perform the essential functions of the Employee's position under this
Agreement despite the existence of any such disability. If such a reasonable
accommodation is possible, the Company shall make that accommodation and shall
not terminate the Employee's employment hereunder during the Employment Term
based on such disability.


(c) Certain Discharges. Prior to the end of the Employment Term, the Company may
discharge the Employee for Cause and terminate Employee's employment hereunder
without notice and without any further liability hereunder to Employee or his
estate except that the Company shall pay or provide to the Employee (or his
estate, in the event of his subsequent death), (i) salary accrued to the date of
termination, and (ii) continuation of Employee’s Group Health and Dental
coverage program pursuant to COBRA to the extent applicable, for a period of
eighteen months beginning the month following such date of termination, with
Employee paying all premiums. For purposes of this Agreement, "Cause" shall mean
a determination by the Company that Employee: (i) has been convicted of a crime
involving moral turpitude; (ii) has regularly failed or refused to follow
policies or directives established by the Company or the Board of Directors of
SCI; (iii) has willfully and persistently failed to attend to his duties; (iv)
has committed acts amounting to gross negligence or willful misconduct to the
detriment of the Company or its affiliates; (v) has violated any of his
obligations under Articles II or III of this Agreement; or (vi) has otherwise
breached any of the terms or provisions of this Agreement.


(d) Without Cause. Prior to the end of the Employment Term, the employment of
the Employee with the Company may be terminated by the Company other than for
Cause, death or disability. Unless such event occurs during the CoC Protection
Period, the Company shall have no further obligation to Employee or his estate
except that the Company shall pay or provide to the Employee (or his estate, in
the event of his subsequent death), (i) bi-weekly salary continuation payments
calculated based on Employee’s rate of salary as in effect immediately prior to
Employee’s termination, which shall continue for a period equal to two years
from such date of termination, each of which shall be treated as a separate
payment obligation of the Company, (ii) any applicable Pro Rated Bonus and (iii)
continuation of Employee's Group Health and Dental coverage and ArmadaCare
program (including pursuant to COBRA to the extent applicable) for a period of
eighteen months beginning the month following such date of termination, with
Employee paying such amount of premiums as would have been applicable if
Employee had remained an employee of the Company.


(e) Voluntary Termination by Employee. If during the term of this Agreement, the
Employee voluntarily terminates his employment with the Company other than for
Good Reason, the Company shall be relieved of all of its obligations under this
Agreement, except that the Company shall pay or provide to the Employee (or his
estate, in the event of his subsequent death) (i) the Employee's salary through
the date of Employee's termination, (ii) any incentive compensation under
Section 1.4(b) determined by the Compensation Committee for any fiscal period
ended prior to the date of Employee's termination which had not been paid at the
time of his termination, and (iii) continuation of Employee’s Group Health and
Dental coverage program pursuant to COBRA to the extent applicable, for a period
of eighteen months beginning the month following such date of termination, with
employee paying all premiums. All such payments of salary or incentive
compensation to the Employee or his estate shall be made in the same manner and
at the same times as the Employee's salary or incentive compensation would have
been paid to the Employee had he not terminated his employment.





--------------------------------------------------------------------------------







(f) Change of Control. If during the CoC Protection Period the Employee's
employment is (i) terminated by the Company other than for Cause, death or
disability, or (ii) terminated by Employee after an occurrence of any Good
Reason (except under circumstances which would be grounds for termination of
Employee by the Company for Cause), then the Company shall be relieved of all of
its obligations under this Agreement, except that the Company shall pay or
provide the Employee (or his estate, in the event of his subsequent death) the
following amounts:


(1) Three, multiplied by the sum of Employee's most recently set Target Bonus
plus his annual salary in effect immediately prior to the CoC Protection Period,
which amount will be paid in a lump sum in cash within 30 days after the later
of the date of the Change of Control or Employee's date of termination; and


(2) Partial Bonus, to be paid within 30 days after the later of the date of the
Change of Control or Employee's date of termination; and


(3) Continuation of Employee's Group Health and Dental coverage and ArmadaCare
program (including pursuant to COBRA to the extent applicable) for a period of
eighteen months beginning the month following the later of the date of the
Change of Control or such date of termination, with Employee paying such amount
of premiums as would have been applicable if Employee had remained an employee
of the Company.


The obligations of the Company under this Section 1.5(f) shall remain in effect
for the CoC Protection Period notwithstanding the fact that such CoC Protection
Period may extend beyond the expiration of the Employment Term.


Amounts payable under this paragraph (f) of Section 1.5 shall be reduced to the
extent of any amounts paid by the Company under paragraph (d) of Section 1.5.


(g) Post Employment Term Matters. In the event the Employment Term terminates
because it is not extended or renewed pursuant to Section 1.1, then the Company
shall be relieved of all of its obligations under this Agreement and Employee
will thereafter be an employee "at will" of the Company.


(h) Release. As a condition to the payment of any benefit related to the
termination of employment, including without limitation severance, vesting of
options or restricted stock, or other benefits, including any amounts otherwise
payable under the Executive Deferred Compensation Plan, the Employee (or
Employee’s executor, legal guardian, or other legal representative in the case
of the Employee’s death or disability) shall execute and not revoke a waiver and
release of all claims against the Company and its affiliates in a form
reasonably acceptable to the Company within 21 days following the Employee’s
termination date.


ARTICLE II
INFORMATION


2.1 Nondisclosure of Information. The Employee acknowledges that in the course
of his employment by the Company he will receive certain trade secrets, which
may include, but are not limited to, programs, lists of acquisition or
disposition prospects and knowledge of acquisition strategy, financial
information and reports, lists of customers or potential customers and other
confidential information and knowledge concerning the business of the Company
(hereinafter collectively referred to as "Information") which the Company
desires to protect. The Employee understands that the Information is
confidential and agrees not to reveal the Information to anyone outside the
Company so long as the confidential or secret nature of the





--------------------------------------------------------------------------------





Information shall continue, unless compelled to do so by any federal or state
regulatory agency or by a court order. If Employee becomes aware that disclosure
of any Information is being sought by such an agency or through a court order,
Employee will immediately notify the Company. The Employee further agrees that
he will at no time use the Information in competing with the Company. Upon
termination of Employee's employment with the Company, the Employee shall
surrender to the Company all papers, documents, writings and other property
produced by him or coming into his possession by or through his employment or
relating to the Information, and the Employee agrees that all such materials are
and will at all times remain the property of the Company and to the extent the
Employee has any rights therein, he hereby irrevocably assigns such rights to
the Company. The foregoing notwithstanding, Employee understands that neither
this Agreement nor any other agreement or policy of the Company limits
Employee’s ability to file a charge or complaint with the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Occupational
Safety and Health Administration, the Securities and Exchange Commission or any
other federal, state or local governmental agency or commission (“Government
Agencies”). Employee further understands that this Agreement does not limit
Employee’s ability to communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
notice to the Company.


2.2 Disclosure of Information, Ideas, Concepts, Improvements, Discoveries and
Inventions. As part of the Employee's fiduciary duties to the Company, Employee
agrees that during his employment by the Company, and for a period of six months
after the termination of the employment relationship for any reason, Employee
shall promptly disclose in writing to the Company all information, ideas,
concepts, improvements, discoveries and inventions, whether patentable or not,
and whether or not reduced to practice, which are conceived, developed, made or
acquired by Employee, either individually or jointly with others, and which
relate to the business, products or services of the Company or any of its
subsidiaries or affiliates, irrespective of whether Employee utilized the
Company's time or facilities and irrespective of whether such information, idea,
concept, improvement, discovery or invention was conceived, developed,
discovered or acquired by the Employee on the job, at home, or elsewhere. This
obligation extends to all types of information, ideas and concepts, including
information, ideas and concepts relating to new types of services, corporate
opportunities, acquisition prospects, the identity of key representatives within
acquisition prospect organizations, prospective names or service marks for the
Company's business activities, and the like.


2.3 Immunity. As provided by the Defend Trade Secrets Act, 28 U.S.C. §1833(b)
(the “DTSA”), Employee shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that is
made in confidence to a Federal, State, or local government official or to an
attorney solely for the purpose of reporting or investigating a suspected
violation of law. The DTSA further provides that Employee shall not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of a trade secret that is made in a complaint or other document filed
in a lawsuit or other proceeding, provided such filing is made under seal. In
the event Employee files a lawsuit for retaliation by the Company for reporting
a suspected violation of law, Employee may disclose the trade secret to
Employee’s attorney and use the trade secret information in the court
proceeding, provided Employee files any document containing the trade secret
under seal; and does not disclose the trade secret, except pursuant to court
order.


2.4 Ownership of Information, Ideas, Concepts, Improvements, Discoveries and
Inventions and All Original Works of Authorship.


(a) All information, ideas, concepts, improvements, discoveries and inventions,
whether patentable or not, which are conceived, made, developed or acquired by
Employee or which are disclosed or made known to Employee, individually or in
conjunction with others, during Employee's employment by the Company and which
relate to the Company's business, products or services (including but not
limited to all





--------------------------------------------------------------------------------





such information relating to corporate opportunities, research, financial and
sales data, pricing and trading terms, evaluations, opinions, interpretations,
acquisition prospects, the identity of customers or their requirements, the
identity of key contacts within the customer's organization or within the
organization of acquisition prospects, or marketing and merchandising
techniques, prospective names and marks), are and shall be the sole and
exclusive property of the Company. Moreover, all drawings, memoranda, notes,
records, files, correspondence, manuals, models, specifications, computer
programs, maps and all other writings or materials of any type embodying any of
such information, ideas, concepts, improvements, discoveries and inventions are
and shall be the sole and exclusive property of the Company.


(b) In particular, Employee hereby specifically sells, assigns and transfers to
the Company all of his worldwide right, title and interest in and to all such
information, ideas, concepts, improvements, discoveries or inventions described
in Section 2.3 (a) above, and any United States or foreign applications for
patents, inventor's certificates or other industrial rights that may be filed
thereon, including divisions, continuations, continuations-in-part, reissues
and/or extensions thereof, and applications for registration of such names and
marks. Both during the period of Employee's employment by the Company and
thereafter, Employee shall assist the Company and its nominees at all times in
the protection of such information, ideas, concepts, improvements, discoveries
or inventions both in the United States and all foreign countries, including but
not limited to the execution of all lawful oaths and all assignment documents
requested by the Company or its nominee in connection with the preparation,
prosecution, issuance or enforcement of any applications for United States or
foreign letters patent, including divisions, continuations,
continuations-in-part, reissues, and/or extensions thereof, and any application
for the registration of such names and marks.


(c) Moreover, if during Employee's employment by the Company, Employee creates
any original work of authorship fixed in any tangible medium of expression which
is the subject matter of copyright (such as videotapes, written presentations on
acquisitions, computer programs, drawing, maps, architectural renditions,
models, manuals, brochures or the like) relating to the Company's business,
products, or services, whether such work is created solely by Employee or
jointly with others, the Company shall be deemed the author of such work if the
work is prepared by Employee in the scope of his or her employment; or, if the
work is not prepared by Employee within the scope of his or her employment but
is specially ordered by Company as a contribution to a collective work, as a
part of a motion picture or other audiovisual work, as a translation, as a
supplementary work, as a compilation or as an instructional text, then the work
shall be considered to be work made for hire and the Company shall be considered
the author of the work. In the event such work is neither prepared by the
Employee within the scope of his or her employment or is not a work specially
ordered and deemed to be a work made for hire, then Employee hereby agrees to
assign, and by these presents, does assign, to the Company all of Employee's
worldwide right, title and interest in and to the work and all rights of
copyright therein. Both during the period of Employee's employment by the
Company and thereafter, Employee agrees to assist the Company and its nominee,
at any time, in protection of the Company's worldwide right, title and interest
in and to the work and all rights of copyright therein, including but not
limited to, the execution of all formal assignment documents requested by the
Company or its nominees and the execution of all lawful oaths and applications
for registration of copyright in the United States and foreign countries.








ARTICLE III
NONCOMPETITION


3.1 Noncompetition. During the Employment Term (and for a period of one or two
years thereafter if the Company exercises its options under Section 3.2 hereof),
Employee shall not, acting alone or in





--------------------------------------------------------------------------------





conjunction with others, directly or indirectly, in any market in which the
Company or any of its affiliated companies conducts business, work for or engage
in any business in competition with the business conducted by the Company or any
of its affiliated companies, whether for his own account or by soliciting,
canvassing or accepting any business or transaction for or from any other
company or business in competition with such business of the Company or any of
its affiliated companies. In the event that a court should determine that any
restriction herein is unenforceable, the parties hereto agree that the
obligations under this paragraph shall be enforceable for the maximum term and
maximum geographical area allowable by law.


3.2 Extension. The Company shall have the option to extend Employee's
obligations under Section 3.1 for one additional year (the "First Extension
Term") beyond the end of the Employment Term. If the Company exercises such
option, it shall be required to pay Employee an amount equal to one year's
salary, based on Employee's salary rate as of the date his employment with the
Company ceased (the "Noncompetition Payment"). Such Noncompetition Payment shall
be made in 12 equal monthly installments (each installment being an amount equal
to 1/12th of such annual salary) commencing on the date which is thirty (30)
days after the last day of the Employment Term. Subsequent payments shall be
made on the same day of each succeeding month until 12 payments have been made.
If the Employee breaches his noncompetition obligations, the Company shall be
entitled to cease making such monthly payments. The purpose of this paragraph is
to make the noncompetition obligation of the Employee more reasonable from the
Employee's point of view. The amounts to be paid by the Company are not intended
to be liquidated damages or an estimate of the actual damages that would be
sustained by the Company if the Employee breaches his post-employment
noncompetition obligation. If the Employee breaches his post-employment
noncompetition obligation, the Company shall be entitled to all of its remedies
at law or in equity for damages and injunctive relief. The Company may exercise
the option conferred by this paragraph at any time within 30 days after the last
day of the Employment Term by mailing written notice of such exercise to
Employee.


If the Company exercises its option to extend Employee's obligations as set
forth in the preceding paragraph, then the Company shall have the option to
extend Employee's obligations under Section 3.1 for one additional year (the
"Second Extension Term") beyond the end of the First Extension Term. If the
Company exercises its option to extend Employee's obligations for the Second
Extension Term, the rights and obligations of the parties set forth in the
preceding paragraph shall be applicable during the Second Extension Term. The
Company may exercise the option conferred by this paragraph at any time within
30 days after the last day of the First Extension Term by mailing written notice
of such exercise to Employee.


3.3 Termination For Cause or Termination By Employee. Notwithstanding anything
to the contrary in this Agreement, in the event that Employee's employment
hereunder is terminated for Cause pursuant to Section 1.5 (c) hereof, or in the
event Employee voluntarily terminates the employment relationship for any reason
other than a material breach of this Agreement by the Company, the
noncompetition obligations of Employee described in Section 3.1 above shall
automatically continue for a period of two years from the date the employment
relationship ceases, and the Company shall not be required to (i) make any
payments to Employee in consideration for such obligations, or (ii) provide any
notice to Employee. Notwithstanding the foregoing this Section 3.3 shall not be
applicable in the event Employee voluntarily terminates the employment
relationship for Good Reason within twenty four months after a Change of Control
that occurs during the Employment Term; provided however, the first clause of
this sentence shall be null and void if such termination referenced therein
occurs under circumstances which would be grounds for termination of Employee by
the Company for Cause.


3.4 Obligations to Refrain From Competing Unfairly. In addition to the other
obligations agreed to by Employee in this Agreement, Employee agrees that during
the Employment Term and for five (5) year(s) thereafter, he shall not at any
time, directly or indirectly for the benefit or any other party than the Company
or any of its affiliated companies, (a) induce, entice, or solicit any employee
of the Company or any of its





--------------------------------------------------------------------------------





affiliated companies to leave his employment, or (b) contact, communicate or
solicit any customer of the Company or any of its affiliated companies derived
from any customer list, customer lead, mail, printed matter or other information
secured from the Company or any of its affiliated companies or their present or
past employees, or (c) in any other manner use any customer lists or customer
leads, mail, telephone numbers, printed material or material of the Company or
any of its affiliated companies relating thereto.


3.5 Acknowledgement. Employee acknowledges that Employee's compliance with the
provisions of this Article III is necessary to protect the existing goodwill and
other proprietary rights of the Company, as well as all goodwill and
relationships that may be acquired or enhanced during the course of Employee's
employment with the Company, and all confidential information which may come
into existence or to which Employee may have access during his employment with
the Company. Employee further acknowledges that Employee will become familiar
with certain of the Company's affairs, operations, customers and confidential
information and data by means of his employment with the Company, and that
failure to comply with the provisions of this Article III will result in
irreparable and continuing damage to the Company for which there will be no
adequate remedy at law. The Company shall be entitled to all of its remedies at
law or in equity for damages and injunctive relief in the event of any violation
of this Article III by Employee.


ARTICLE IV
MISCELLANEOUS


4.1 Notices. All notices, requests, consents and other communications under this
Agreement shall be in writing and shall be deemed to have been delivered on the
date personally delivered or on the date mailed, postage prepaid, by certified
mail, return receipt requested, or telegraphed and confirmed if addressed to the
respective parties as follows:


If to the Employee:


Sumner J. Warring, III_____________
450 Jan Kelly Lane________________
Houston, TX 77024________________


If to the Company:


President
c/o OFTC, Inc.
1929 Allen Parkway
Houston, Texas 77019
Attention: Legal Department


Either party hereto may designate a different address by providing written
notice of such new address to the other party hereto.


4.2 Entire Agreement. This Agreement replaces and merges all previous agreements
and discussions relating to the same or similar subject matters between Employee
and the Company (or any of its affiliates) and constitutes the entire agreement
between the Employee and the Company (and any of its affiliates) with respect to
the subject matter of this Agreement. Any existing employment agreement between
the Employee and the Company (or any of its affiliates) is hereby terminated,
effective immediately. This Agreement may not be modified in any respect by any
verbal statement, representation or agreement made by an employee, officer, or
representative of the Company or by any written agreement unless signed by an
officer of the Company who is expressly authorized by the Company to execute
such document.





--------------------------------------------------------------------------------







4.3 Specific Performance. The Employee acknowledges that a remedy at law for any
breach of Article II or III of this Agreement will be inadequate, agrees that
the Company shall be entitled to specific performance and injunctive and other
equitable relief in case of any such breach or attempted breach, and further
agrees to waive any requirement for the securing or posting of any bond in
connection with the obtaining of any such injunctive or any other equitable
relief.


4.4 Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid or
unenforceable under applicable law, such provision shall be ineffective to the
extent of such prohibition, invalidity or unenforceability without invalidating
the remainder of such provision or the remaining provisions of this Agreement.


4.5 Assignment. This Agreement may not be assigned by the Employee. Neither the
Employee, his spouse, nor his estate shall have any right to commute, encumber
or dispose of any right to receive payments hereunder, it being understood that
such payments and the right thereto are nonassignable and nontransferable. This
Agreement may be assigned by the Company.


4.6 Binding Effect. Subject to the provisions of Section 4.5 of this Agreement,
this Agreement shall be binding upon and inure to the benefit of the parties
hereto, the Employee's heirs and personal representatives, and the successors
and assigns of the Company.


4.7 Captions. The section and paragraph headings in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.


4.8 Governing Law. This Agreement shall be construed and enforced in accordance
with, and governed by, the laws of Texas.


4.9 Counterparts. This Agreement may be executed in multiple original
counterparts, each of which shall be deemed an original, but all of which
together shall constitute the same instrument.


4.10 Survival of Certain Obligations. Employee's obligations under Articles II
and III hereof shall survive any termination of Employee's employment hereunder.


4.11 Waiver. The waiver by either party of any right hereunder or of any breach
of this Agreement shall not operate as or be construed to be an amendment of
this Agreement or a waiver of any future right or breach.


4.12 Gender. All references to the masculine pronoun herein are used for
convenience and ease of reading only and are intended and apply to the feminine
gender as well.


4.13 Dispute Resolution.


(a) Employee and the Company agree that, except for the matters identified in
Section 4.13(b) below, all disputes relating to any aspects of Employee's
employment with the Company shall be resolved by binding arbitration. This
includes, but is not limited to, any claims against the Company, its affiliates
or their officers, directors, employees, or agents for breach of contract,
wrongful discharge, discrimination, harassment, defamation, misrepresentation,
and emotional distress, as well as any disputes pertaining to the meaning or
effect of this Agreement.


(b) It is expressly agreed that this Section 4.13 shall not govern claims for
workers' compensation or unemployment benefits, or any claim by the Company
against Employee which is based on fraud, theft or





--------------------------------------------------------------------------------





other dishonest conduct of Employee.


(c) Any claim which either party has against the other must be presented in
writing by the claiming party to the other within one year of the date the
claiming party knew or should have known of the facts giving rise to the claim.
Otherwise, the claim shall be deemed waived and forever barred even if there is
a federal or state statute of limitations which would have given more time to
pursue the claim.


(d) Each party may retain legal counsel and shall pay its own costs and
attorneys' fees, regardless of the outcome of the arbitration. Each party shall
pay one-half of the compensation to be paid to the arbitrators, as well as
one-half of any other costs relating to the administration of the arbitration
proceeding (for example, room rental, court reporter, etc.).


(e) An arbitrator shall be selected by mutual agreement of the parties. If the
parties are unable to agree on a single arbitrator, each party shall select one
arbitrator, and the two arbitrators so selected shall select a third arbitrator.
The three arbitrators so selected will then hear and decide the matter. All
arbitrators must be attorneys, judges or retired judges who are licensed to
practice law in the state where the Employee is or most recently was employed by
the Company. The arbitration proceedings shall be conducted within the county in
which Employee is or most recently was employed by the Company or at another
mutually agreeable location.


(f) Except as otherwise provided herein, the arbitration proceedings shall be
conducted in accordance with the statutes, rules or regulations governing
arbitration in the state in which Employee is or most recently was employed by
the Company. In the absence of such statutes, rules or regulations, the
arbitration proceedings shall be conducted in accordance with the employment
arbitration rules of the American Arbitration Association ("AAA"); provided
however, that the foregoing reference to the AAA rules shall not be deemed to
require any filing with that organization, nor any direct involvement of that
organization. In the event of any inconsistency between this Agreement and the
statutes, rules or regulations to be applied pursuant to this paragraph, the
terms of this Agreement shall apply.


(g) The arbitrator shall issue a written award, which shall contain, at a
minimum, the names of the parties, a summary of the issues in controversy, and a
description of the award issued. Upon motion to a court of competent
jurisdiction, either party may obtain a judgment or decree in conformity with
the arbitration award, and said award shall be enforced as any other judgment or
decree.


(h) In resolving claims governed by this Section 4.13, the arbitrator shall
apply the laws of the state in which Employee is or most recently was employed
by the Company, and/or federal law, if applicable.


(i) Employee and the Company agree and acknowledge that any arbitration
proceedings between them, and the outcome of such proceedings, shall be kept
strictly confidential; provided however, that the Company may disclose such
information to the extent required by law and to its employees, agents and
professional advisors who have a legitimate need to know such information, and
the Employee may disclose such information (1) to the extent required by law,
(2) to the extent that the Employee is required to disclose same to professional
persons assisting Employee in preparing tax returns; and (3) to Employee's legal
counsel.


4.14 Certain Definitions. The following defined terms used in this Agreement
shall have the meanings indicated:


Change of Control. "Change of Control" means the happening of any of the
following events:


(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act")) (a "Person"), of beneficial





--------------------------------------------------------------------------------





ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (A) the then outstanding shares of Common Stock of SCI
(the "Outstanding SCI Common Stock") or (B) the combined voting power of the
then outstanding voting securities of SCI entitled to vote generally in the
election of directors (the "Outstanding SCI Voting Securities"); provided,
however, that the following acquisitions shall not constitute a Change of
Control under this subsection (a): (i) any acquisition directly from SCI
(excluding an acquisition by virtue of the exercise of a conversion privilege),
(ii) any acquisition by SCI, (iii) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by SCI or any corporation controlled
by SCI, or (iv) any acquisition by any corporation pursuant to a reorganization,
merger or consolidation, if, following such reorganization, merger or
consolidation, the conditions described in clauses (A), (B) and (C) of
subsection (c) of this definition of "Change of Control" are satisfied; or


(b) Individuals who, as of the effective date hereof, constitute the Board of
Directors of SCI (the "Incumbent Board") cease for any reason to constitute at
least a majority of the Board of Directors of SCI; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by SCI's shareholders, was approved by (A) a vote of at
least a majority of the directors then comprising the Incumbent Board, or (B) a
vote of at least a majority of the directors then comprising the Executive
Committee of the Board of Directors of SCI at a time when such committee was
comprised of at least five members and all members of such committee were either
members of the Incumbent Board or considered as being members of the Incumbent
Board pursuant to clause (A) of this subsection (b), shall be considered as
though such individual were a member of the Incumbent Board, but excluding, for
this purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest (as such terms are
used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or
other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Board of Directors of SCI; or


(c) Consummation of a reorganization, merger or consolidation, in each case,
unless, following such reorganization, merger or consolidation, (A) more than
60% of, respectively, the then outstanding shares of common stock of the
corporation resulting from such reorganization, merger or consolidation and the
combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding SCI Common Stock and Outstanding SCI Voting Securities immediately
prior to such reorganization, merger or consolidation in substantially the same
proportions as their ownership, immediately prior to such reorganization, merger
or consolidation, of the Outstanding SCI Common Stock and Outstanding SCI Voting
Securities, as the case may be, (B) no Person (excluding SCI, any employee
benefit plan (or related trust) of SCI or such corporation resulting from such
reorganization, merger or consolidation, and any Person beneficially owning,
immediately prior to such reorganization, merger or consolidation, directly or
indirectly, 20% or more of the Outstanding SCI Common Stock or Outstanding SCI
Voting Securities, as the case may be) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such reorganization, merger or
consolidation or the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors and (C) at least a majority of the members of the board of directors
of the corporation resulting from such reorganization, merger or consolidation
were members of the Incumbent Board at the time of the execution of the initial
agreement providing for such reorganization, merger or consolidation; or


(d) Consummation of a sale or other disposition of all or substantially all of
the assets of SCI other than to a corporation, with respect to which following
such sale or other disposition, (i) more than 60% of, respectively, the then
outstanding shares of common stock of such corporation and the combined voting
power of the then outstanding voting securities of such corporation entitled to
vote generally in the election





--------------------------------------------------------------------------------





of directors is the beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding SCI Common Stock and Outstanding SCI
Voting Securities immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the Outstanding SCI Common Stock and Outstanding
SCI Voting Securities, as the case may be, (ii) no Person (excluding SCI and any
employee benefit plan (or related trust) of SCI or such corporation, and any
Person beneficially owning, immediately prior to such sale or other disposition,
directly or indirectly, 20% or more of the Outstanding SCI Common Stock or
Outstanding SCI Voting Securities, as the case may be) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of such corporation and the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors and (iii) at least a majority of the
members of the board of directors of such corporation were members of the
Incumbent Board at the time of the execution of the initial agreement or action
of the Board of Directors of SCI providing for such sale or other disposition of
assets of SCI; or


(e) Approval by the shareholders of SCI of a complete liquidation or dissolution
of SCI.


“CoC Protection Period” shall mean the period commencing sixty (60) days prior
to a Change of Control and ending twenty-four months after the date upon which a
Change of Control occurs.”


Good Reason. "Good Reason" shall mean the occurrence of any of the following
during the CoC Protection Period:


(a) The Company requires the Employee to be relocated more than 50 miles from
the current office location, unless the Employee’s commute is reduced by the
relocation;


(b) The Company materially reduces the responsibilities, authority or
accountability of Employee from the same in effect immediately prior to the
Change of Control;


(c) The Company reduces the base salary, Target Bonus or other compensation
program participation of Employee; or


(d) The Company materially reduces the aggregate benefits of Employee.


Partial Bonus. "Partial Bonus" shall mean a bonus equal to the product of (i)
Employee's most recently set Target Bonus, and (ii) a fraction, the denominator
of which is 365 and the numerator of which is the number of days in the fiscal
year being considered through the date of the termination of Employee's
employment.


Pro Rated Bonus. "Pro Rated Bonus" shall mean, a bonus equal to the product of
(i) the bonus Employee did not receive but would have received under Section
1.4(b) if he had remained an employee through the end of the Employment Term, it
being understood that the amount of such bonus Employee would have received
shall be determined by reference to the average amount of bonus actually awarded
to other officers who were at the same or comparable level of responsibility as
Employee immediately prior to his termination, and (ii) a fraction, the
denominator of which is 365 and the numerator of which is the number of days in
the fiscal year being considered through the date of death, determination of
disability or notice of termination of employment, whichever is applicable. In
the event that a majority of SCI officers do not receive a bonus for the fiscal
year being considered, then the Pro Rated Bonus shall not be applicable and
Employee shall not be entitled to a Pro Rated Bonus. The Pro Rated Bonus, if
any, payable to Employee shall be paid during the period between January 1st and
March 14th of the calendar year immediately following the date Employee ceases
to be employed by the Company.





--------------------------------------------------------------------------------







Target Bonus. "Target Bonus" shall mean the percentage of salary or level of
bonus for Employee which is set by the Compensation Committee at the beginning
of each year as an incentive goal to be achieved (it being understood that the
actual bonus eventually earned could be lesser or greater than the Target
Bonus).


4.15 Section 409A.


(a) Notwithstanding the applicable provisions of this Agreement regarding timing
of distribution of payments, the following special rules shall apply in order
for this Agreement to comply with Internal Revenue Code Section 409A (“IRC
§409A”): (i) to the extent any distribution is to a “specified employee” (as
defined under IRC §409A) and to the extent such applicable provisions of IRC
§409A require a delay of such distributions by a six month period after the date
of such Employee’s separation of service with the Company, the provisions of
this Agreement shall be construed and interpreted as requiring a six month delay
in the commencement of such distributions thereunder, and (ii) in the event
there are any installment payments under this Agreement that are required to be
delayed by a six month period in order to comply with IRC §409A, the monthly
installments that would have been paid during such six month delay shall be
accumulated and paid to the Employee in a single lump sum within five business
days after the end of such six month delay, and (iii) the Company shall not have
the discretion to prepay any installment payments otherwise provided under this
Agreement.


(b)In the event that Employee is required to execute a release to receive any
payments from the Company that constitute nonqualified deferred compensation
under IRC §409A, payment of such amounts shall not be made or commence until the
sixtieth (60th) day following such termination of employment. Any payments that
are suspended during the sixty (60) day period shall be paid on the date the
first regular payroll is made immediately following the end of such period.


(c)For purposes of this Agreement, any reference to “termination” of Employee’s
employment shall be interpreted consistent with the meaning of the term
“separation from service” in IRC §409A(a)(2)(A)(i) and any amount payable upon
termination of employment which constitutes “nonqualified deferred compensation”
under IRC §409A shall not be paid to Employee prior to the date such Employee
incurs a separation from service under IRC §409A(a)(2)(A)(i). In addition, to
the extent of any compliance issues under IRC §409A, the Agreement shall be
construed in such a manner so as to comply with the requirements of such
provision so as to avoid any adverse tax consequences to the Employee.


4.16 Limitations on Severance Payment and Other Payments or Benefits.


(a)Limitation on Payments. Notwithstanding any provision of this Agreement, if
any portion of any severance payment or any other payment under this Agreement,
or under any other agreement with the Employee or plan of the Company or its
affiliates (in the aggregate, “Total Payments”), would constitute an “excess
parachute payment” and would, but for this Section 4.16, result in the
imposition on the Employee of an excise tax under Internal Revenue Code Section
4999 or the disallowance of deductions to the Company under Internal Revenue
Code Section 280G (“IRC §280G”), then the Total Payments to be made to the
Employee shall either be (i) delivered in full, or (ii) delivered in such amount
so that no portion of such Total Payment would be subject to the Excise Tax,
whichever of the foregoing results in the receipt by the Employee of the
greatest benefit on an after-tax basis (taking into account the applicable
federal, state and local income taxes and the Excise Tax).







--------------------------------------------------------------------------------





(b)Determination of Limit. Within forty (40) days following a termination of
employment or notice by one party to the other of its belief that there is a
payment or benefit due the Employee that will result in an excess parachute
payment, the Employee and the Company, at the Company’s expense, shall obtain
the opinion (which need not be unqualified) of a nationally recognized tax
counsel (“National Tax Counsel”) selected by the Company (which may be regular
outside counsel to the Company), which opinion sets forth (i) the amount of the
Base Period Income (as defined below), (ii) the amount and present value of the
Total Payments, (iii) the amount and present value of any excess parachute
payments determined without regard to any reduction of Total Payments pursuant
to subsection (a), and (iv) the net after-tax proceeds to the Employee, taking
into account the tax imposed under IRC §280G if (x) the Total Payments were
reduced in accordance with subsection (a) or (y) the Total Payments were not so
reduced. The opinion of National Tax Counsel shall be addressed to the Company
and the Employee and shall be binding upon the Company and the Employee. If such
National Tax Counsel opinion determines that subsection (a)(ii) above applies,
then the payments hereunder or any other payment or benefit determined by such
counsel to be includable in Total Payments shall be reduced or eliminated so
that under the bases of calculations set forth in such opinion there will be no
excess parachute payment. In such event, payments or benefits included in the
Total Payments shall be reduced or eliminated by applying the following
principles, in order: (1) the payment or benefit with the higher ratio of the
parachute payment value to present economic value (determined using reasonable
actuarial assumptions) shall be reduced or eliminated before a payment or
benefit with a lower ratio; (2) the payment or benefit with the later possible
payment date shall be reduced or eliminated before a payment or benefit with an
earlier payment date; and (3) cash payments shall be reduced prior to non-cash
benefits; provided that if the foregoing order of reduction or elimination would
violate IRC §409A, then the reduction shall be made pro rata among the payments
or benefits described above (on the basis of the relative present value of the
parachute payments).


(c)Definitions and Assumptions. For purposes of this Agreement: (i) the terms
“excess parachute payment” and “parachute payments” shall have the meanings
assigned to them in IRC §280G and such “parachute payments” shall be valued as
provided therein; (ii) present value shall be calculated in accordance with IRC
§280G(d)(4); (iii) the term “Base Period Income” means an amount equal to the
Employee’s “annualized includible compensation for the base period” as defined
in IRC §280G(d)(1); (iv) for purposes of the opinion of National Tax Counsel,
the value of any non-cash benefits or any deferred payment or benefit shall be
determined by the Company’s independent auditors in accordance with the
principles of IRC §§280G(d)(3) and (4), which determination shall be evidenced
in a certificate of such auditors addressed to the Company and the Employee; and
(v) the Employee shall be deemed to pay federal income tax and employment taxes
at the highest marginal rate of federal income and employment taxation, and
state and local income taxes at the highest marginal rate of taxation in the
state or locality of the Employee’s domicile (determined in both cases in the
calendar year in which the termination of employment or notice described in
subsection (b) above is given, whichever is earlier), net of the maximum
reduction in federal income taxes that may be obtained from the deduction of
such state and local taxes.


(d)Reasonableness of Compensation. If such National Tax Counsel so requests in
connection with the opinion required by this Section 4.16, the Employee and the
Company shall obtain, at the Company’s expense, and the National Tax Counsel may
rely on, the advice of a firm of recognized executive compensation consultants
as to the reasonableness of any item of compensation to be received by the
Employee solely with respect to its status under IRC §280G.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first





--------------------------------------------------------------------------------





above written.


"COMPANY"


OFTC, Inc.


By: /s/    Curtis G. Briggs             
Curtis G. Briggs
President


"EMPLOYEE"


By: /s/ Sumner J. Waring, III         
Sumner J. Waring, III





